ORDER

PER CURIAM:
AND NOW, this 28th day of October, 1998, Gerald Robert Patterson, a/k/a G. Robert Patterson, having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated February 24, 1998; the said Gerald Robert Patterson, a/k/a G. Robert Patterson, *431having been directed on August 20, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Gerald Robert Patterson, a/k/a G. Robert Patterson, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.